Exhibit 99.1 NEWS RELEASE New Gold Closes Acquisition of Xstrata’s 70% Interest in El Morro Project and Completes Subsequent Transaction with Goldcorp (All figures are in US dollars unless otherwise stated) February 16, 2010 – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX-NGD) today announces the closing of the acquisition by a New Gold subsidiary of Xstrata’s 70% interest in the El Morroproject in Chile held by Xstrata Copper Chile S.A, a wholly owned subsidiary of Xstrata Plc. The acquisition resulted from the exercise of a right of first refusal held by a New Gold subsidiary, as originally announced on January 7, 2010. New Gold also announces the subsequent completion of the transactions under the Acquisition Funding Agreement with Goldcorp Inc. (“Goldcorp”), which results in a Goldcorp subsidiary now holding the 70% interest in El Morro and New Gold indirectly retaining a 30% interest. Through the subsequent transaction with Goldcorp, New Gold received $50 million and the terms of the El Morro Shareholders Agreement were amended. Transaction Highlights for New Gold: · $50 million received · Goldcorp to fund 100% of New Gold’s share of the development and construction capital for the project · Lower interest rate on funding advance by Goldcorp – U.S. 7-year Treasury Rate plus 187 basis points (approx 4.99% as at February 16, 2010) · Penalty payment if construction does not commence within 60 days of receipt of required permits and approvals ($1.5 million per month up to a maximum of 24 months) · Continued participation in world-class project El Morro is an advanced stage copper-gold project located in north-central Chile, Atacama
